Marshall, Ch. J.
This case differs from that against the Marine Insurance Company of Baltimore only in one particular. A part of the cargo remained on board the ship, until the arrival of the French troops, when the departure of the vessel was prohibited by the general, and the ransom made. This circumstance does not, in the opinion of the court, vary the case ; because, omitting all other considerations, the loss, within the risk, being on only a part of the cargo, is a partial loss, and is affected by the warranty against particular average loss. This judgment is also to be affirmed, with costs.
Judgment affirmed.